Citation Nr: 0620485	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-28 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Entitlement to an increased (initial) evaluation for 
mechanical lower back strain with L5-S1 herniation, currently 
evaluated as 40 percent disabling.

2.  Entitlement to an increased (initial) evaluation for 
sciatica, left lower extremity, currently evaluated as 20 
percent disabling.


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel







INTRODUCTION

The claimant had active service in the U.S. Navy from June 
1984 until February 1988 and service in with Army Reserve 
forces, including periods of active duty, from March 2003 
until January 2004.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 Rating Decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.


FINDINGS OF FACT

1.  In February 2004, the claimant presented with mechanical 
lower back strain with L5-S1 herniation that was 
characterized by forward flexion of 65 degrees, extension of 
18 degrees, left lateral flexion of 30 degrees, and right 
lateral flexion of 30 degrees, left rotation of 20 degrees 
and right rotation of 45 degrees for a combined range of 
motion of 208 degrees.

2.  On January 17, 2005 the claimant's mechanical lower back 
strain with L5-S1 herniation was characterized by forward 
flexion of 50 degrees.   

3.  On July 14, 2005, the claimant's mechanical lower back 
strain with L5-S1 herniation was characterized by forward 
flexion of 30 degrees.    

4.  From December 2003 until present, the claimant did not 
have incapacitating episodes requiring bed rest and treatment 
by a physician which lasted at least four weeks during a 12-
month period.

5.  The sciatica of the left lower extremity presents with 
symptoms which are equivalent to no more than moderate 
incomplete paralysis.

6.  There is no evidence of marked muscle atrophy of the 
lower extremities, complete paralysis of the sciatic nerve, 
loss of active movement of the muscles below the knee, or 
weakened flexion of the knee, loss of reflex, sensory 
disturbances, or constant excruciating pain of the left lower 
extremity.


CONCLUSIONS OF LAW

1.  The criteria for an increased (initial) evaluation for 
mechanical lower back strain with L5-S1 herniation have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic 
Codes 5243 (2005).

2.  The criteria for an evaluation in excess of 20 percent 
for sciatica, left lower extremity associated with mechanical 
lower back strain with L5-S1 herniation have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 8599-8524 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As a preliminary matter, the Board is required to address the 
duty to notify and duty to assist imposed by 38 U.S.C.A. 
§§ 5103, 5103(A) and 38 C.F.R. § 3.159.  

VA has a duty to notify the claimant and his representative, 
if any, of the information and evidence needed to 
substantiate a claim.  The notification should (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claims; (2) inform the 
claimant about the information and evidence the VA will seek 
to provide; (3) inform the claimant about the information and 
evidence he was expected to provide and (4) request the 
claimant provide any evidence in his possession which 
pertains to the claim.  Under Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), VA must also provide notice that an 
effective date for the award of benefits will be assigned if 
a higher evaluation is awarded.  

While the claimant received a notification letter concerning 
the claim for service connection, the record reflects the 
claimant was not provided a separate notice letter concerning 
a claim for an increased initial evaluation.  However, the 
Board notes the RO sent a letter to the veteran in May 2006 
which in its discussion of the two requirements of Dingess 
also provides notification of the evidence which would 
substantiate a claim.  Therefore, proceeding with this matter 
in its procedural posture would not therefore inure to the 
veteran's prejudice.  

Second, VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  A VA medical 
examination was performed in February 2004.  The service 
medical records, VA outpatient treatment records, private 
medical records and a lay statement are associated with the 
claims file.  The claimant and his representative have not 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide his 
claim.  In fact, the claimant advised the RO he had no 
additional evidence to submit in May 2006.  As such, the 
Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and that the case is ready for appellate review.

The Merits of the Claim

The veteran had a low back injury during a physical test 
while serving on active duty in June 2003.  The RO granted 
service connection for this injury by rating decision in 
March 2004 and assigned a disability rating of 10 percent 
under Diagnostic Code 5243.  The veteran contends his 
disability warrants at least a 60 percent disability 
evaluation.  Subsequently, in June 2004, the RO granted 
service connection for sciatica of the left lower extremity 
and assigned a rating of 20 percent under Diagnostic Code 
8599-8524.  The rating of 10 percent under 5243 was continued 
by this June 2004 decision.  In March 2006, the RO 
readjudicated the claim and increased the disability rating 
to 20 percent beginning January 31, 2005 and 40 percent 
beginning July 14, 2005.  The veteran continues to assert his 
disability of the lower back warrants a 60 percent disability 
evaluation.

Thus, the veteran is seeking the following by this appeal: 
(1) an increased initial evaluation greater than 10 percent; 
(2) an evaluation greater than 20 percent in January 2005; 
(3) an evaluation greater than 40 percent in July 2005; and 
(4) an evaluation greater than 20 percent for the sciatica of 
the left lower extremity from June 2004.  

When, as here, a veteran's disability rating claim has been 
in continuous appellate status since the original assignment 
of service-connection, the evidence to be considered includes 
all evidence proffered in support of the original claim.  If 
warranted by the evidence, separate ratings may be assigned 
for separate periods of time based on the facts found.  38 
C.F.R. §§ 3.400, 3.500; Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disabilities specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate diagnostic 
codes identify the various disabilities and the criteria for 
specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran. 38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994). However, the veteran is appealing the 
initial assignment of a disability rating, and as such, the 
severity of the disability is to be considered during the 
entire period from the initial assignment of the evaluation 
to the present time.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness. 38 C.F.R. §§ 4.4, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).

The veteran's disability was initially evaluated under 
Diagnostic Code 5243.  Under Diagnostic Code 5243, 
intervertebral disc syndrome is evaluated under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or the Formula for Intervertebral Disc Syndrome based on 
Incapacitating Episodes, whichever produces the higher 
evaluation.  The general rating formula for diseases and 
injuries of the spine provides for a 10 percent rating 
evaluation for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees or a 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees or muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour or vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent rating is provided for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees or a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis or abnormal kyphosis.  A 40 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine of 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is granted for 
unfavorable ankylosis of the entire thoracolumbar spine and a 
100 percent evaluation is granted for unfavorable ankylosis 
of the entire spine.  These evaluations are determined with 
or without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

The Formula for Rating Intervertebral Disc Syndrome based on 
Incapacitating Episodes warrants a 10 percent evaluation for 
incapacitating episodes having a duration of at least one 
week but less than two weeks during the past 12 months.  A 20 
percent evaluation is warranted for incapacitating episodes 
of two to four weeks duration.  A 40 percent evaluation is 
warranted for four to six weeks of incapacitating episodes 
and a 60 percent evaluation is warranted for incapacitating 
episodes of at least six weeks during the past year.  A note 
following the Diagnostic Code defines incapacitating episode 
as a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243, note 1.  Note 2 provides for the 
separate evaluation if intervertebral disc syndrome is 
present in more than one spinal segment if the effects are 
distinct.  

Records from Camden Medical Center dated in June 2003, during 
the veteran's service and shortly after the veteran's 
accident, indicated moderate pain in the lumbar spine.  An x-
ray of the thoracic spine performed at Camden Medical Center 
in June 2003 found no abnormalities.  Sick call records from 
June 2003 are also associated with the claims file.  These 
records dated in June and July 2003 reflect excruciating pain 
which the veteran rated at 8 on a scale of 1 to 10.  A July 
2003 sick call record notes the veteran had limited range of 
motion in all planes due to tenderness but reported no spasms 
or localized tenderness over spinous processes.  

Included in the sick call records is a July 2003 Magnetic 
Resonance Imaging test (MRI) of the lumbar spine that found 
no spondylolisthesis but found disc desiccation at L5-S1.  
Disc protrusion or herniation with an associated annular tear 
was noted.  There was no associated nerve root compromise, 
central canal or foraminal stenosis. There was no evidence of 
pedicular edema or destruction. There was no intra or 
extradural soft tissue masses in the lower thoracic and upper 
lumbar spine.  A MRI of the thoracic spine, also performed in 
July 2003, found no evidence of thoracic disk herniations or 
spondylosis.  

In September 2003, during the veteran's service, a private 
medical record from S.Z.G., M.D. reflects the veteran's 
mechanical lower back strain with L5-S1 herniation presented 
with forward flexion of 10 degrees, extension of 30 degrees, 
right lateral flexion of 40 degrees, left lateral flexion of 
40 degrees, straight leg raising left of 60 degrees, straight 
leg raising right of 90 degrees, weighted SLR bilaterally of 
90 degrees, right rotation of 60 degrees and left rotation of 
60 degrees.  Dr. G. diagnoses the veteran with mild chronic 
displaced disc entering into the canal centrally at L5-S1 and 
noted a far lateral disc herniation at 4-5 and an acute 
fragment pushing nerve root L4 posteriorly and laterally.  
Dr. G. indicated the veteran may need decompressive surgery 
if the pain becomes severe, but indicated at present the 
veteran could walk at his own pace and distance but should be 
on light or part time duty due to his symptoms.  

At the February 2004 VA examination, the veteran presented 
with forward flexion of 65 degrees.  The examiner noted 
motion was limited by pain, spasms and weakness.  Extension 
was limited to 18 degrees, left lateral flexion was 30 
degrees, right lateral flexion was 30 degrees, and left 
lateral rotation was 20 degrees and was further diminished by 
painful motions, spasm, and weakness in the left lower 
extremity.  The right lateral rotation was 45 degrees.  Daily 
flare-ups were rated as 9 on a scale of 1-10.  The VA 
examiner also noted mild left thigh and left calf atrophy.  

In January 2005, VA treatment records reveal complaints of 
lower back pain radiating down the left side to the toes.  
The January 2005 note indicated the veteran could go up to 
two months with no pain and continues to work full time.  
Motion was recorded as flexion to 50 degrees, radial jerk of 
2 plus and ankle jerk of 1 plus.  An April 2005 VA outpatient 
treatment record noted pain of 5-8 on a scale of 1-10, 
occasional radiation down the left leg, no costovertebral 
angle tenderness, moderate pain in lumbar region to 
palpitation, and found the veteran was able to bend over but 
not touch his toes.  A July 2005 VA outpatient treatment 
record indicated the back had range of motion limited to 30 
degrees in all aspects. 

The evidence of record supports the current disability 
ratings.  The evidence of record indicates that at the time 
of the original claim the veteran's lower back strain had 
improved from the date of the injury.  The medical records 
dated in early 2004 reveal the veteran had some limitation of 
motion, particularly in the left side.  The degrees of motion 
represented in the record are 65 degrees of forward flexion 
and a combined range of motion of 208 degrees.  Although the 
February 2004 VA examination noted a history of bed rest, the 
amount of time of bed rest was not specified nor do prior 
records confirm that the veteran was prescribed bed rest.  
Applying the evidence of record to the criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 mandates a zero percent rating 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes and a 10 percent evaluation 
under the General Rating Formula.  Therefore the initial 
rating of 10 percent is appropriate.

While there is a great deal of medical evidence reflecting 
generalized treatment for pain and requests for refills on 
pain medication, these records do not provide any means of 
ascertaining whether the veteran's disability has worsened 
for rating purposes.  Thus the first demonstrable showing 
that the veteran's lower back had deteriorated is the January 
17, 2005 VA outpatient treatment record which includes a 
finding of 50 degrees of forward flexion.  This finding 
warrants an increase evaluation of 20 percent, which the RO 
granted by rating decision dated March 2006.  The next 
demonstrable showing of deterioration the lower back is the 
July 14, 2005 reflecting the veteran was limited in motion in 
all ranges to 30 degrees.  This finding warrants an increased 
evaluation of 40 percent, also granted by the March 2006 
rating decision.  No evidence of record supports a finding 
for a higher evaluation.  

In sum, while the veteran contends that the service-connected 
disorder has increased in severity, as a lay person he is 
only competent to report observable symptoms - not clinical 
findings which are applied to VA's Schedule for Rating 
Disabilities.  Compare  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) and Massey v. Brown, 7 Vet. App. 204 (1994).  The 
preponderance of the evidence is against the veteran's claim 
for an increased evaluation and the claim will be denied.


Sciatica Left Lower Extremity

The RO granted service connection for sciatica of the left 
lower extremity by rating decision dated in June 2004.  The 
veteran never specifically appealed this decision; however, 
the Board construes his notice of disagreement requesting a 
60 percent disability rating to encompass this decision as 
well.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set for the in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown.  
However, the Board notes that the veteran is appealing the 
initial assignment of a disability rating, and as such, the 
severity of the disability is to be considered during the 
entire period from the initial assignment of the evaluation 
to the present time.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The veteran's sciatica of the left lower extremity associated 
with mechanical lower back strain with L5-S1 herniation was 
assigned a 20 percent rating evaluation under Diagnostic 
Codes 8599 and 8524.  Diagnostic Code 8599 indicates the 
condition is unlisted and is rated under a closely related 
disease or injury.  38 C.F.R. § 4.27.  In this case, the RO 
found the closest Diagnostic Code was that for paralysis of 
the internal popliteal nerve (tibial).  Under Diagnostic Code 
8524, a 10 percent evaluation is warranted for mild 
incomplete paralysis, a 20 percent evaluation is warranted 
for moderate incomplete paralysis.  A 30 percent evaluation 
is warranted for severe incomplete paralysis.  A 40 percent 
evaluation is warranted for complete paralysis.  The rating 
scheme for the peripheral nerves instructs that where the 
involvement is wholly sensory, the rating should be for the 
mild or at most the moderate degree.  Incomplete paralysis 
connotes substantially less symptomatology than for complete 
paralysis.  

The Board also examined the criteria of 8520, for paralysis 
of the sciatic nerve.  Under Diagnostic Code 8520, a 10 
percent evaluation is warranted for incomplete mild 
paralysis, a 20 percent evaluation is warranted for moderate 
incomplete paralysis, a 40 percent rating is warranted for 
moderately severe incomplete paralysis and a 60 percent 
rating is warranted for severe incomplete paralysis with 
marked muscular atrophy.  An 80 percent evaluation is also 
available for complete paralysis where the foot dangles and 
drops, no active movement is possible of the muscles below 
the knee, flexion of knee weakened or (very rarely) lost.  
38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Guidance in evaluating the extent of the neurologic 
impairment is provided by 38 C.F.R. § 4.123 (2005).  That 
regulation envisions that neuritis characterized by loss of 
reflexes, muscle atrophy, sensory disturbance and constant 
pain, at times excruciating will be evaluated as at most 
severe incomplete paralysis.  Where these specific organic 
limitations are not present the maximum rating will be for 
moderate incomplete paralysis. The specific criteria of DC 
8520 would preclude a severe rating because there is not 
marked atrophy.

The evidence of record reveals treatment for sciatica and 
some slight paralysis.  A private record dated in January 
2002 by J.D., M.D. found there was a patch of numbness on the 
posterior calf on the left which did not involve the foot.  
Normal strength, muscle bulk and tone were noted.  There was 
positive straight leg raising on the left.  There was a 
question of weakness of plantar flexors on the left, also 
present when toe walking, correcting for hip guarding due to 
pain.  Gait and posture were normal.  

The February 2002 VA examination indicated sciatica and mild 
left thigh and left calf atrophy.  Specifically, the veteran 
complained of pain radiating to his left leg with numbness, 
tingling and a burning sensation in his left toes.  He also 
complained of weakness in the left lower extremities.  The 
examiner found the veteran's gait was normal and reflexes in 
the extremities were normal.  Power in his left lower 
extremity was 4/5.  

In a June 2004 VA hospital record, the veteran denied any 
numbness or tingling down the legs.  A July 2005 VA 
outpatient treatment record reflected the extremities deep 
tendon reflexes were 1/4 bilaterally.  This record also 
revealed the veteran was able to get on his toes and heels.  
No weakness or atrophy was noted.

Applying the criteria of Diagnostic Codes 8524 and 8520 to 
the evidence of record reveals the veteran's sciatica does 
not warrant a higher rating.  Concerning Diagnostic Code 
8524, there is no evidence of severe incomplete paralysis.  
The veteran does not have any showing of loss of reflex, 
sensory disturbances, or constant excruciating pain which 
would warrant a severe incomplete paralysis rating.  The 
veteran has denied any pain or tingling down his legs on 
occasion, suggesting the pain is intermittent instead of 
constant.  The veteran continues to have normal strength and 
a normal gait.  While the VA examination in February 2004 
noted some mild atrophy, subsequent medical records fail to 
document any atrophy.  As such, a rating above moderate for 
the veteran's sciatica is not warranted.  

Regarding Diagnostic Code 8520, there is no evidence of 
record to show that the veteran has more than a moderate 
impairment of the left lower extremity.  He does not have any 
showing of foot drop; there is no indication of impairment of 
muscles below the knee, and no evidence of weakened flexion 
of the knee to warrant a higher rating.  Indeed, his symptoms 
appear to be mostly closely aligned with the sort of problems 
expected in cases of neuralgia, characterized by dull and 
intermittent pain, which in turn is rated at the "moderate" 
level. 38 C.F.R. § 4.124 (2005).  

Although the veteran's sciatica can be described as moderate 
under Diagnostic Code 8520, additional benefits under this 
Diagnostic Code are not warranted.  The same symptoms for the 
same condition were examined to determine the rating 
evaluation under both Diagnostic Code 8524 and 8520.  As the 
veteran is already in receipt of benefits under Diagnostic 
Code 8524, the granting of benefits under Diagnostic Code 
8520 would amount to unlawful pyramiding - the evaluation of 
the same disability under various diagnoses.  38 C.F.R. 
§ 4.14; cf. Fanning v. Brown, 4 Vet. App. 225 (1993).  
Inquiry must therefore be undertaken to ascertain whether 
there exists any non-overlapping symptoms of the disorder in 
question which would result in a separate disability ratings.



ORDER

An initial evaluation in excess of 10 percent for mechanical 
lower back strain with L5-S1 herniation is denied.

An evaluation in excess of 20 percent from January 17, 2005 
for mechanical lower back strain with L5-S1 herniation is 
denied.

An evaluation in excess of 40 percent from July 14, 2005 for 
mechanical lower back strain with L5-S1 herniation is denied.

An evaluation in excess of 20 percent for sciatica left lower 
extremity is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


